United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Company þ File by a party other than the Company o Check the appropriate box: o Preliminary proxy statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) þ Definitive proxy statement o Definitive additional materials o Soliciting material pursuant to §240.14a-12 COMMUNITY WEST BANCSHARES (Name of Small Business Issuer as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Company) Payment of Filing Fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the file fee is calculated and state how it was determined): 4. Proposed aggregate offering price: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 445 Pine Avenue Goleta, CA 93117-3709 (805) 692-5821 www.communitywest.com April 14, To Our Shareholders: You are cordially invited to attend the 2009 Annual Meeting of Shareholders (Meeting) of
